FINDINGS OF FACT AND CONCLUSIONS OF LAW
CROWE, District Judge.
This cause coming on for trial on the 16th day of October, 1969, the plaintiff appearing by its attorney and the defendants appearing not and default having been duly entered against them on the 29th day of September, 1969, and the Court having heard the testimony of the witnesses, examined the proofs and being fully satisfied in the premises, finds, as
FINDINGS OF FACT
FIRST: That at all times pertinent hereto Dorothy A. Pinilla was the owner of a certain Volkswagen stationwagon bearing Canal Zone license plate for the year 1968 of 7851;
SECOND: That at all times pertinent hereto the said DOROTHY A. PINILLA and the said Volkswagen stationwagon were insured by the plaintiff, UNITED STATES FIDELITY AND GUARANTY COMPANY, against loss and damage to the said automobile by third parties and that the said contract of insurance provided that in the event of a payment by the said UNITED STATES FIDELITY AND GUARANTY COMPANY under *1096the terms of the said contract of insurance that the UNITED STATES FIDELITY AND GUARANTY COMPANY acquired, by subrogation, all rights of the said DOROTHY A. PINILLA against third parties.
THIRD: That the plaintiff, UNITED STATES FIDELITY AND GUARANTY COMPANY, is a corporation duly organized and existing under the laws of the State of Maryland, United States of America, and duly registered and licensed to do business within the Canal Zone as an insurance company.
FOURTH: That the defendant, FELIX GONZALEZ, and the defendant, GRACIELA E. ORTEGA GONZALEZ, are father and daughter, each over the age of twenty one years and reside together at Pedro Miguel, Canal Zone; that at all times pertinent hereto the defendant, FELIX GONZALEZ, was the owner of a certain Dodge automobile bearing Canal Zone license plate for the year 1968 number 4757; that the said automobile was used and driven by them and each of them for the business and pleasure of each and their family.
FIFTH: That on the 8th day of June, 1968, on Gaillard Highway, a public highway in the Canal Zone, near Fort Clayton, Canal Zone, and within the jurisdiction of the Balboa Division of this Court, the said defendant, GRACIELA E. ORTEGA GONZALEZ, while driving and operating the said family automobile on the business and pleasure of herself and the said defendant, FELIX GONZALEZ, negligently, carelessly and without proper caution, caused it to come into violent collision with the automobile of the said DOROTHY A. PINILLA.
SIXTH: That as a result of the said collision and negligence of the said defendant, GRACIELA E. ORTEGA GONZALEZ, the automobile of the said DOROTHY A. PINILLA was severly damaged and required repair in the amount of $1,193.72; that the said sum of $1,-193.72 was and is a reasonable amount for the repair of said automobile.
SEVENTH: That the amount of $1,-193.72 was paid by the plaintiff, UNITED STATES FIDELITY AND GUARANTY COMPANY, and that the said DOROTHY A. PINILLA subrogated unto the plaintiff, as provided in the said contract of insurance all of her rights and interest against the said defendants; whereupon the Court finds as
CONCLUSIONS OF LAW
1. That the Court has jurisdiction of the parties and the subject matter of this action.
2. That' the plaintiff has proven its cause of action against the defendants, FELIX GONZALEZ and GRACIELA E. ORTEGA GONZALEZ, jointly and severally.
3. That the plaintiff is entitled to recover of the said defendants, jointly and severally, the sum of $1,193.72 and the costs of this action.